DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicants’ response of 7/25/2022 has been received.  The preliminary amendment of 11/14/2019 has been received and entered into the application.  Claims 1, 2, 4-6, 9-11, 15, 17, 20, 21, 23-25, 30, 31 and 38 are pending and have been considered on the merits.

		Priority
RE: Applicants’ response:
	Applicants pointed out that US Provisional application 62/476355 does provide support for pluripotent stem cells harboring SFTPC gene mutations.  
	This point is well taken.  Support in the prior-filed applications has been re-evaluated.  Adjustments to the discussion of effective filing dates of each claim is made below (marked with strike-throughs and underlines).  The overall effective filing dates of each claim remains as was set forth in the prior rejection.  

The instant application is a national stage entry under 35 USC 371 of PCT/US18/24838 (filed 3/26/2018).  
Applicant’s claim for the benefit to prior-filed application 62/476355 (filed 3/24/2017) under 35 U.S.C. 119(e) is acknowledged.  However, Applicant has not complied with one or more conditions for all claims to receive the benefit of an earlier filing date under 35 U.S.C. 119(e) for the following reasons:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/476335, does provide adequate support and enablement in the manner provided by 35 USC 112(a) for the following claims of this application: 1, 2, 4, 6-11, 14, 15, 17, 21, 23-25, 30 and 31.  The effective filing date of these claims is 3/24/2017.
The disclosure of the prior-filed application, Application No. 62/476335, does not provide adequate support and enablement in the manner provided by 35 USC 112(a) for the following claims of this application: 5 and 20.  The effective filing date of these claims is 3/26/2018 (the filing of the instant application).
Regarding claims 5 and 20: The parent application does not have written description for pluripotent stem cells harboring gene mutations in any of hTERT, hTERC, dyskerin, CFTR, DKC1, SFPTB, SFTPA1, SFTPA2, MUC5B, SHH, PTCH, and SMO.  The parent application does mention TERC, but not specifically hTERC. The parent application does not mention dyskerin, CFTR, DKC1, SFPTB, SFTPA1, SFTPA2 or hTERT at all.  The parent application only mentions MUC5B, SHH, PTCH and SMO as markers that are detected in the LBOs, but not pluripotent stem cells harboring mutations in any of these genes. 

Sequence Compliance
	The sequence compliance issues previous noted have been obviated by the amendments to the specification. 

Information Disclosure Statement
	Applicants provided four NPL references as part of their 7/25/2022 response.  Three of the papers were previously submitted and considered (NPL #5, #8, #9).  One (NPL #5) had the wrong previous citation.  As this document was previously considered, it is being made of record on the attached PTO-892.  One of the papers (NPL #10) was not previously submitted or considered.  If Applicants wish for this reference to be considered, it must be submitted along with a new IDS.

Specification
	The amendments to the specification obviate prior objections thereto.

Claim Interpretation
	The instant application defines LBOs as organoids derived from human pluripotent stem cells in suspension; contain lung epithelial progenitors and mesenchymal progenitors; do not exhibit branching structures themselves, but which will generate branding colonies after embedding in Matrigel; and include folding structures within the organoids. (See PGPub ¶0028, 0031, claims 1 and 15). 
	The instant application defines BLBOs as LBOs that show branching morphogenesis. (See PGPub ¶0029). 
In claims 1, 15 and 38 it is noted that LBOs (meeting the definition set forth above) must be selected in step a).  These LBOs are then embedded in 3D matrix and cultured in presence of branching medium comprising CHIR99021, FGF7, FGF10, BMP4 and RA (claim 1), ‘branching medium’ (undefined) (claim 38) or xenotransplantation under kidney capsule of immunodeficient mouse (claim 15).  Prior art which teaches embedding or implanting more primitive lung organoids such that they mature into LBOs or BLBOs (meeting the definitions set forth above) only after culture in 3D matrix or after growing in vivo will not read on the instant claims.  
	
	Claim 9 now requires three additional active steps as part of the claimed method.  Because steps i)-iii) of claim 9 generate one or more LBOs with folding structures, and step a) requires selection of LBOs with folding structures, it is clear that the steps i)-iii) must be performed before step a).   Claim 9 broadly recites step ii) as involving culturing the EB ‘under conditions to form at least one LBO’.  The result of step ii) must be an LBO meeting the definition set forth above.  The culture conditions may be anything that achieves differentiation of EBs to LBOs.  Claim 9 broadly recites step iii) as culturing the LBO(s) ‘under conditions to form at least one LBO with folding structures’. It is noted that LBOs, by definition must include folding structures, so step iii) does not require different conditions than step ii).  

Claim 31 is defining the iPSCs from which the LBOs are derived.  The claim requires the iPSCs as being from a subject with a lung disease gene mutation.  As the iPSCs will have a lung disease gene mutation, the LBOs derived from the iPSCs will also have the gene mutation. Claim 31 thus requires the LBOs used in the method to have a lung disease gene mutation.

Claim 38 recites “branching medium”.  The specification does not recite a limiting definition for “branching medium”.  The specification exemplifies a “Ventralization media/Branching media” (table spanning Pgs 37-37 of as-filed document), but the claims are not limited to this composition.  The term is thus broadly interpreted to encompass any medium that can promote branching within the LBOs. 

Claim 23 is being interpreted as requiring use of a control sample of one or more mutated LBOs or BLBOs as generated by the method of claim 5. 

Claim Objection 
	Claims 9 and 23 are objected to for a minor informality: 
	Claim 9, line 6, the word “from” should be changed to “form”. 
Claim 23 refers to ‘one or more mutated LBOs or BLBOs of claim 5’.  Claim 5 is directed to a method of generating BLBOs, not LBOs or BLBOs, per se.  It is more appropriate for claim 23 to refer to ‘one or more mutated LBOs or BLBOs generated by the method of claim 5’.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

RE: Rejection of claims 1, 2, 4-6, 10, 11, 14, 21 and 25 under 35 USC 112(a):
	Applicants amendment to claim 1 has obviated the basis of the prior rejections.  However the rejection is applicable to new claim 38.  Applicants’ argument that the specification identifies factors of a branching medium is not persuasive.  
	It is acknowledged the instant specification identifies one medium capable of inducing branching of LBOs within a 3D matrix.  The specification refers to this medium as ventralization/branching medium (described at pages 37-38 of the as-filed specification).  However, the claim is not limited to this particular medium, rather the claim broadly encompasses any medium which is capable of inducing branching of LBOs within a 3D matrix.  Thus, the claim permits for use of a genus of ‘mediums’ which can achieve the effect of inducing branching of LBOs within a 3D matrix.  However, the original disclosure does not support that Applicants were in possession of the full genus of ‘branching mediums’, rather Applicants were only in possession of a single species of such medium. 

Claims 9 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 now requires three active steps to be performed as part of the claimed method.  Step ii) requires culturing the EB ‘under conditions to form at least one LBO’.  Step iii) requires culturing the LBO under conditions to form at least LBO with folding structures.  Given that LBOs, by the definition set forth in the specification, must include folding structures, steps ii) and iii) may be the same, or separate steps.  The broadest reasonable interpretation of the claim limitation is ‘any condition(s) which will cause EBs to form LBOs’.  There are potentially numerous conditions which can cause EBs to form LBOs, including methods which have not yet been discovered.  The scope of the instant claims covers all of these methods.  However, the instant application only discloses one specific method:  
(i) differentiating pluripotent stem cells to EBs; dissociating the EBs; 
(ii) culturing the EBs in endoderm induction medium comprising Y-27632, BMP4, FGF2 and Activin A; 
(iii) disassociating the EBs from (ii) and resuspending the cells in anteriorization medium comprising Noggin and SB43152; plate the cells on fibronectin-coated plates; culture the plated cells with anteriorization medium comprising JB431542 and IWP2;
(iv) replace the anteriorization medium with ventralization/branching medium comprising CHIR, FGF10, FGF7, BMP4 and RA and culture to form organoids; suspend the organoids by gentle pipetting;
(v) transfer the organoids to non-tissue culture-treated plates and continue culturing in ventralization/branching medium comprising CHIR, FGF10, FGF7, BMP4 and RA to form LBOs (See PGPub ¶0015-0158). 
Disclosure of this single method does not provide written description for the full scope of the claim.  The single disclosed method cannot be held to be representative of all methods covered by the claim.  The instant disclosure does not identify any particular feature of the exemplified method as critical or essential, such that one could determine variations which would also satisfy the requirements (note: if any feature or step is critical or essential, it must be recited in the claims, otherwise this amounts to omission of an essential step).  Therefore, claim 9 is rejected as failing to comply with the written description requirement because the original disclosure does not support that Applicants were in possession of the full genus of methods of ‘conditions to differentiate an EB into at least one LBO’. 

Claim 38 requires use of a ‘branching medium’ in step (b).  ‘Branching medium’ is not a recognized term in the art (one that has a defined composition).  The broadest reasonable interpretation of the claim limitation is ‘any medium that can induce some branching of any cell or structure under some time and conditions’.  There will be numerous compositions that can meet this definition. For example, Nigam et al (US 2015/0284689) describes branching mediums that contain HGF and EGF receptor ligands (See ¶0072), conditioned medium from mesenchymal cells (See ¶0076), such as BSN-CM supplemented with GDNF (See ¶0080), or medium comprising pleiotrophin alone or in combination with FGF1, FGF7 and proteins from mesenchymally-derived cells (See ¶0093).  The definition also covers compositions that may be discovered in the future.  However, the specification only discloses one specific media that is described as ventralization/branching medium.  This medium comprises Serum-free differentiation media (containing IMDM, Ham’s F-12, N2, B27, BSA, penicillin-streptomycin, GlutaMax [sic: GultaMax], ascorbic acid, monthioglycerol), CHIR99021, FGF10, FGF7 (KGF), BMP4 and all-trans retinoic acid at the concentrations recited in the table spanning pages 37-38 of the as-filed application.  The specification does not identify any essential factors to define the scope of branching medium such that a person of ordinary skill could determine what other mediums could be considered branching mediums.  Thus, the specification does not provide a representative number of examples of branching mediums, nor essential elements that are required and shared by all branching mediums, such that one could determine variations which would also satisfy the requirements.  Therefore, claim 38 is rejected as failing to comply with the written description requirement because the original disclosure does not support that Applicants were in possession of the full genus of ‘branching mediums’. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


RE: Rejection of claims 1, 2, 4-6, 9-11, 14, 15, 17, 20, 21, 25 and 31 under 35 USC 112(b):
	The amendments and/or cancellation of the claims are effective to obviate the prior rejections.  

Claims 1, 2, 4-6, 9-11, 15, 17, 20, 21, 25, 31 ad 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of claims 1 and 38, optional step c): the step of “using the at least one BLBO in the 3D matrix” renders the claim indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  Claims 2, 4-6, 9-11, 21, 25 and 31 depend from claim 1 and thus inherit the deficiency and are rejected on the same basis.
	In claim 9: step ii) requires formation of at least one LBO.  By definition, an LBO must include folding structures.  Therefore step ii) results in at least one LBO that includes folding structures.  It is not clear if/how step iii) further limits the method.  The metes and bounds of the claim cannot be determined because it is unclear what is required by step iii). 
	In claim 15: step b) requires implanting about 106 LBO cells.  The metes and bounds of this limitation are unclear, because it is unknown how many cells are in a single LBO.  The specification does not provide information on such, nor information on how to calculate such.  Claims 17 and 20 depend from claim 15, inherit the deficiencies thereof, and so are rejected on the same basis. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


RE: Rejection of claims 1, 2, and 6-10 under 35 USC 102(a)(1) over Chen et al, evidenced by Huang et al:
	The amendments to the claims are effective to overcome the prior rejections.  The rejection is withdrawn. 

RE: Rejection of claims 1, 2, 4-11, 21, 25 and 31 under 35 USC 102(a)(1) over Snoeck et al:
	The amendments to the claims are effective to overcome the prior rejections.  The rejections are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


RE: Rejection of claims 1, 2, 6-11, 15 and 17 under 35 USC 103 over Chen et al, in light of Huang et al:
	The amendment to claim 1 overcomes the prior rejection.  The previous rejection is withdrawn.

RE: Rejection of claims 1, 2, 6-11, and 14 under 35 USC 103 over Chen et al, in light of Huang et al, in view of Shen et al:
	The amendment to claim 1 overcomes the prior rejection.  The previous rejection is withdrawn.

RE: Rejection of claims 15, 17 and 20 under 35 USC 103 over Snoeck et al:
	The amendment to claim 15 overcomes the prior rejection.  The previous rejection is withdrawn.  A new grounds of rejection is set forth:

RE: Rejection of claims 1, 2, 4-11, 14, 21, 25, 30 and 31 under 35 USC 103 over Snoeck et al, in view of Shen et al:
	The amendment to claim 1 overcomes the prior rejection.  The previous rejection is withdrawn.  

RE: Rejection of claims 23, 24 and 30 under 35 USC 103 over Snoeck et al, in view of Giddings:
	Applicants did not specifically point out errors in this rejection.  The rejection is maintained.

Claims 1, 2, 6, 9-11, 14 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (ISSCR, June 2015), evidenced by Huang et al (Nature Biotechnology, 2014), and in view of Shen et al (US 2015/0329829).
The Chen et al reference contains an abstract and then 19 slides.  The slides are not numbered, but they will be referenced as Slides 1-19.  
	Chen et al had previously disclosed a 2D method to generate lung progenitors capable of differentiating into airway and distal lung cells from human pluripotent stem cells (See Abstract).  Chen et al report they have adopted their previous 2D method to a 3D environment (See Abstract).  Chen et al report that in 3D environment they generate anterior foregut endoderm spheres (AFSs).  The AFSs universally expressed FOXA2 and SOX2, are capable of recapitulating lung development in vivo, and contain a mesodermal progenitor that generates pulmonary mesoderm, capable of supporting branching morphogenesis (See abstract). 
	Slide 3 shows the previous 2D process for generation of lung progenitors.  The slide refers to the previous method of Huang et al (Nat Biotech, 2014).  From the top image/timeline, it can be seen that hESCs are provided at d0, cultured in Wnt3a, BMP4, and Y-27632 for one day.  The d1 hESCs are then cultured in presence of Y-27632, Activin A, BMP4 and bFGF for an additional 4 days to induce differentiation to definitive endoderm (DE).  The d4 DE are cultured for one day in presence of Noggin and SB431542, then one more day in presence of IWP and SB431542 to induce differentiation to anterior foregut endoderm (AFE).  The d6 AFE are cultured in presence of CFKB + RA).  From Huang et al (Nat Biotechnol, 2014) it is evidenced that “CFKB + RA” stands for CHIR99021, FGF10, KGF, BMP4 + retinoic acid (See Huang et al, Pg 85, second column).  Slide 3 shows continual culture for up to d45.
	Slides 4, 6 and 9 show the adaptations made to 2D culture (of slide 3) to 3D environment.  It is understood that the same reagents and timing described in slide 3 are repeated in corresponding time in the method of slides 4, 6 and 9, unless stated otherwise.  Specifically, the 2D and 3D methods are considered identical up to d8.  In the 3D method at d8 the small clumps are recovered and provided in suspension media [including CFKB + RA] (Slide 4).  By, at least, d20 AFSs are formed (lower right hand image of the 4 photographs on slide 4).  Slide 6 reports the d25 AFSs are embedded in Matrigel and continually cultured [in presence of CFKB + RA] for up to d49 or d70.  Slides 7 and 8 show that by d49 and d70, the AFSs embedded in Matrigel undergo branching morphogenesis, and contain proximal and distal lung cells.  
Slide 9 shows that the d25 AFSs can alternatively be transplanted under the kidney capsule of a mouse where they are maintained for up to 7 months. Slides 10-11 show the transplanted AFSs show branching after 5 months. 
	The methods disclosed by Chen et al read on the instant claims as follows:
	The d20-d25 AFSs generated by culturing the d8 small AFE clumps into suspension are considered to read on “LBOs”.  This conclusion is based on the fact that the d25 AFSs appear to meet all limitations of LBOs required by the instant application.  Specifically, the AFSs are generated from AFE cells (ultimately derived from hPSCs), and d20 AFSs show inwardly folded structures (See slide 4, bottom right photo, and slide 5).  The AFSs contain lung epithelial progenitors (characterized by expression of FOXA2, SOX2, and NKX2.1 (see slides 5 and 6) as well as mesodermal progenitors (characterized by being EPCAM-) (See slide 5). Finally, the d20-25 AFSs do not exhibit branching morphogenesis, but the AFSs do generate branching colonies upon embedding into Matrigel (See slides 7-8).  The Examiner has established a reasonable basis to conclude that the d20-d25 AFSs are equivalent to the LBOs of the instant application.  Burden is shifted to Applicants to refute. 
	The medium used for culture of the AFSs in Matrigel is considered to read on “branching medium [comprising CHIR99021, FGF7, FGF10, BMP4 and retinoic acid]”.  This conclusion is based on the fact that Chen et al outline the differences between the 2D and 3D culture, yet Chen et al does not disclose use of any different media in the 3D culture compared to the 2D culture.  Thus, there is a reasonable basis to conclude that the same culture mediums were used in the 2D culture and 3D culture, including the use of CFKB + RA for d6-d45+ (wherein d25+ involve culture in Matrigel).  The Examiner has established a reasonable basis to conclude that the media used for d6-d45+ in the method of Chen et al is identical to the branching medium comprising CHIR99021, FGF7, FGF10, BMP4 and retinoic acid of the instant application.  Burden is shifted to Applicants to refute. 
	The organoids recovered after culture in Matrigel, or after 7 months in vivo, are considered to read on “BLBOs”.  This conclusion is based on the fact that d49 and d70 organoids cultured in Matrigel exhibit branching colonies (have undergone branching morphogenesis).  Likewise, the organoids recovered after 7 months in vivo show branching colonies (have undergone branching morphogenesis).  Again, as a reasonable basis for this assertion has been established, burden is shifted to Applicants to refute.
	As such:
	Regarding claims 1 and 38: The embodiment of Chen et al wherein the d25 AFSs are embedded in Matrigel and cultured in vitro reads on a method for making a BLBO from mammalian (human) pluripotent stem cells (ESCs) in a 3D matrix (Matrigel), said method comprising:
	a) selecting at least one LBO (d20-d25 AFSs) with folding structures from AFE cells, wherein the AFE cells have been produced from PSCs,
	b) embedding the at least one LBOs (d20-d25 AFSs) within a 3D Matrix (Matrigel) and culturing the at least one LBO in the presence of a branching medium comprising CHIR99021, FGF7, FGF10, BMP4 and RA (the CFKB + RA medium used from d6-d45+) induces branching for a duration of time and under conditions that permit BLBOs to form. 
	It is noted that the LBOs (AFSs) did ultimately form branched structures, thus the culture medium will necessarily read on branching medium and the culture was maintained for a duration of time and under conditions that permit BLBOs to form.
Chen et al differs from the current claims in that they do not disclose the exact steps involved in embedding the LBOs (AFSs) into the Matrigel.  Chen et al also differs in that they do not specify the number of LBOs embedded in the Matrigel or the quantity of Matrigel used.
It is submitted that the embedding step details recited in current claim 1 represent the common practice in the art to embed an organoid in Matrigel.  Shen et al is cited in support.  Shen et al teach embedding mouse prostate organoids in Matrigel, and recite the steps necessary to do so, said steps including:
coating a thin layer of Matrigel solution on a tissue culture support in a 6-well culture dish, and allowing the Matrigel to solidify (See Shen ¶0701) (this reads on claimed step (i) solidifying a first amount of Matrigel in a container to form a lower portion of solidified Matrigel);
combining the organoids with Matrigel:media mix, plating the mixture on top of the thin layer of Matrigel, and allowing to solidify (See Shen ¶0702-0703) (this is comparable to claimed step (ii) solidifying a mixture of an [organoid] and Matrigel on top of the lower portion to form a solidified center portion).
Shen et al does not teach further adding an additional layer of Matrigel on top of the solidified central portion, but this is considered a prima facie variation.  Addition of additional Matrigel will serve to further embed all organoids to ensure that they are fully enveloped by Matrigel. 
It would have been prima facie obvious to carry out the above described method to embed the LBOs (AFSs) in Matrigel in the method of Chen et al because the modified method of Shen et al is shown to successfully embed organoids in Matrigel.  As Chen et al teach embedding the organoids in Matrigel, but do not disclose the precise steps, one would have looked to the prior art to determine the exact protocol to use.  
Regarding the number of LBOs embedded in the Matrigel, and the quantity of Matrigel used for each layer: it is submitted these details are a matter of experimental design and/or routine experimentation.  It would have been prima facie obvious to the artisan of ordinary skill to select any number of LBOs and to determine the appropriate quantity of Matrigel necessary to support the desired number of LBOs in culture.  The number of LBOs selected would be based on the number of LBOs previously created, which depends on the number of pluripotent stem cells initially used, the success of previous culture steps, and the scale of the desired use of the BLBOs.  Selection of about 1 to about 4 LBOs and suspension 30 µL Matrigel (3D matrix) as required by the claim does not rise to the level of non-obviousness.  It is noted there is no indication or evidence of criticality or unexpected results corresponding to the claimed numbers. 
	Regarding claim 2: The LBOs (AFSs) were ultimately produced from ESCs.
	Regarding claim 6: The 3D matrix is Matrigel, which is solubilized basement membrane preparation from the EHS mouse sarcoma. 
	Regarding claim 9: The method of Chen et al, evidenced by Huang et al, involves culturing pluripotent stem cells (hESCs) in Wnt3a, BMP4, and Y-27632 for one day to form EBs.  This reads on claimed step i) culturing the PSCs under conditions to form an EB.  The d1 hESCs are then cultured in presence of Y-27632, Activin A, BMP4 and bFGF for an additional 4 days to induce differentiation to definitive endoderm (DE).  The d4 DE are cultured for one day in presence of Noggin and SB431542, then one more day in presence of IWP and SB431542 to induce differentiation to anterior foregut endoderm (AFE).  The d6 AFE are cultured in presence of CFKB + RA).  The d8 AFE are cultured in suspension in CFKB + RA to form AFS (LBOs).  The steps carried out from d1 to d20 read on claimed steps ii) and iii) culturing the EBs under conditions to form at least one LBOs (AFSs). 
	Regarding claim 10: The culturing of step b) is performed from d25-d49 (24 days) or from d25-d70 (45 days), both of which are within the claimed range.
Regarding claim 11: Chen et al teaches the culturing step b) is performed from d25-d49 (24 days) or from d25-d70 (45 days).  These durations are less than the 100 days required by instant claim 11.  However, the duration of culture is considered a result effective variable that would be routinely optimized based on variables such as the culture media used, the culture conditions, the timing between media changes, the technicians schedule/availability, and the desired maturity of the BLBO.  Because the duration of culture can be modified by one having ordinary skill in the art, it is submitted that it would have been prima facie obvious to have modified the culturing step to last at least 100 days.  The extension of the culture period is not considered to represent a patentable distinction over the prior art. 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (ISSCR, June 2015), evidenced by Huang et al (Nature Biotechnology, 2014).
	The teachings of Chen et al are set forth above..
Regarding claim 15: The embodiment of Chen et al wherein the d25 AFSs are transplanted under the kidney capsule of cultured in vivo reads on a method for making a BLBO from mammalian (human) pluripotent stem cells (ESCs), said method comprising:
	a) selecting d20-d25 LBOs (AFSs) with folding structures from AFE cells, wherein the AFE cells have been produced from PSCs,
	b) xenotransplanting the LBOs (AFSs) under a kidney capsule of a mouse; and
c) culturing the LBO in vivo in the mouse for a period of 7 months (~210 days) to obtain xenotransplanted BLBOs. 7 months (~210 days) falls within the claimed range of 30-270 days.
	It is noted the LBOs (AFSs) were formed from human cells, and they were transplanted into a mouse, so xenotransplantation occurs.
	The method of Chen et al differs from the instant claims in that Chen et al does not state the mouse is immune deficient.  Furthermore, Chen et al does not teach the number of LBOs implanted. 
However, one having ordinary skill in the art will recognize that the use of immune deficient mice as recipients is standard practice, so that there is no graft rejection.  Thus, it would appear that Chen et al use an immune deficient mouse, but even if not, it would have at least been prima facie obvious to have used an immune deficient mouse as the recipient animal in order to avoid graft rejection. 
Regarding the number of LBO cells: The number of LBOs, and thus the number of LBO cells, would have been routinely optimized based on the recipient subject’s condition and size.  There is no evidence of record to support there is any criticality associated with the threshold value of 1 x 106 LBO cells.  Determination and selection of the number of cells to be transplanted would have been prima facie obvious at the time the invention was made. 
	Regarding claim 17: The LBOs (AFSs) were ultimately produced from ESCs.

Claims 1, 2, 4-6, 9-11, 25, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck et al (NHLBI PCTC, Dec 2016), in view of Shen et al (US 2015/0329829)..
Snoeck et al disclose a method to model idiopathic pulmonary fibrosis (IPF) using human pluripotent stem cells, study possibility of lung tissue replacement, and to test IPF drugs/cell-based therapies (See slide 3). 
Snoeck et al disclose a lung bud organoid (LBO) model.  In said model human pluripotent stem cells (d0) are cultured in presence of BMP4 and Y -27632, then d1 cells are cultured in presence of Y-27632, Activin A, SB-431542 to induce differentiation to definitive endoderm (DE).  The d4 DE cells are cultured in a first anteriorization medium comprising Noggin, SB-431542, and then d5 DE cells are cultured in a second anteriorization medium comprising IWP2 and SB-431542 to induce differentiation into anterior foregut endoderm (AFE) cells.  The d6 AFE are cultured on a fibronectin-coated plate in presence of CHIR[99021], BMP4, FGF10, KGF (FGF7) and retinoic acid (RA).  At d8 the small clumps are suspended, and replated in non-TC treated plates with the same medium to induce differentiation into LBOs.  At d25 the LBOs are either embedded in Matrigel and cultured in the same medium or transplanted under the kidney capsule of a test animal (See slide 4). Slide 4 illustrates 5 LBOs in the Matrigel.  This is the identical process recited in the instant specification, Example 2. 
Snoeck et al observe the in vitro 3D models cultured in Matrigel at d49-d170 (See slide 8).  Snoeck et al observe branching morphogenesis (See slide 8).  Snoeck et al generate the in vitro models using both ESCs (RUES2) and iPSCs (See slide 8). 
Snoeck et al observe the in vivo transplanted cells 5 months (~150 days) after transplantation (See slide 6).  Snoeck et al report branching morphogenesis occurs 5 months after transplantation in vivo.
In one embodiment, Snoeck et al introduce IPF-related mutations (SFTPA2, SFTPC, HPS1, 2, 4, or telomerase) into the pluripotent stem cells using CRISPR (See slides 10-11). Snoeck et al teaches the LBO model with HPS1 mutation recapitulates fibrosis seen in IPF (See slide 12).  Snoeck et al teach this model can be used as a platform for drug screening (See slide 12). 
The methods disclosed by Snoeck et al read on the instant claims as follows:
	The method of generating LBOs (slide 4) is substantially identical to process disclosed in the instant application at Example 2 (with well understood, routine details omitted).  As such, based on principle of inherency, the d25 LBOs are necessarily the same as the LBOs produced by Example 2 of the instant application, and meet the definition of LBOs of the instant application. Where the claimed and prior art products ... are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01(I). Burden is shifted to Applicants to refute.  
The medium used for culture of the AFE, LBOs and throughout Matrigel culture (i.e. d6-d49) reads on “branching medium comprising CHIR99021, FGF7, FGF10, BMP4 and retinoic acid”.  
	The branched organoids recovered after culture in Matrigel for after, at least, 24 days in culture (d49), and the branched organoids recovered after 5 months in vivo, are considered to read on “BLBOs”.  This conclusion is based on the fact that d49 and d170 organoids cultured in Matrigel exhibit branching colonies (have undergone branching morphogenesis) (See slides 8-9).  Likewise, the organoids recovered after 5 months in vivo show branching colonies (have undergone branching morphogenesis) (See slide 6).  Also, these are identical conditions to those reported in the instant specification, and thus, again based on principles of inherency, the resulting BLBOs are identical. 
	As such:
	Regarding claims 1 and 38: The embodiment of Snoeck et al wherein five of the d25 LBOs are embedded in Matrigel and cultured in vitro reads on a method for making a BLBO from mammalian (human) pluripotent stem cells in a 3D matrix (Matrigel), said method comprising:
	a) selecting with folding structures from AFE cells, wherein the AFE cells have been produced from PSCs,
	b) embedding the LBOs within a 3D matrix (Matrigel) and culturing the LBO in the presence of a branching medium comprising CHIR99021, FGF7, FGF10, BMP4 and RA that induces branching for a duration of time and under conditions that permit BLBOs to form. 
	It is noted that the LBOs did ultimately form branched structures, thus the culture medium will necessarily read on branching medium and the culture was maintained for a duration of time and under conditions that permit BLBOs to form.
Snoeck et al differs from the current claims in that they do not disclose the exact steps involved in embedding the LBOs into the Matrigel.  Snoeck et al also differs in that they do not specify the quantity of Matrigel used. 
It is submitted that the embedding step details recited in current claim 1 represent the common practice in the art to embed an organoid in Matrigel.  Shen et al is cited in support.  Shen et al teach embedding mouse prostate organoids in Matrigel, and recite the steps necessary to do so, said steps including:
coating a thin layer of Matrigel solution on a tissue culture support in a 6-well culture dish, and allowing the Matrigel to solidify (See Shen ¶0701) (this reads on claimed step (i) solidifying a first amount of Matrigel in a container to form a lower portion of solidified Matrigel);
combining the organoids with Matrigel:media mix, plating the mixture on top of the thin layer of Matrigel, and allowing to solidify (See Shen ¶0702-0703) (this is comparable to claimed step (ii) solidifying a mixture of an [organoid] and Matrigel on top of the lower portion to form a solidified center portion).
Shen et al does not teach further adding an additional layer of Matrigel on top of the solidified central portion, but this is considered a prima facie variation.  Addition of additional Matrigel will serve to further embed all organoids to ensure that they are fully enveloped by Matrigel. 
It would have been prima facie obvious to carry out the above described method to embed the LBOs in Matrigel in the method of Snoeck et al because the modified method of Shen et al is shown to successfully embed organoids in Matrigel.  As Snoeck et al teach embedding the organoids in Matrigel, but do not disclose the precise steps, one would have looked to the prior art to determine the exact protocol to use.  
Regarding the number of LBOs embedded in the Matrigel, and the quantity of Matrigel used for each layer: it is submitted these details are a matter of experimental design.  Snoeck et al illustrate 5 LBOs being embedding in the Matrigel in Slide 4.  Five reads on about 4.  However, it would have been prima facie obvious to the artisan of ordinary skill to select any number of LBOs and to determine the appropriate quantity of Matrigel necessary to support the desired number of LBOs in culture.  The number of LBOs selected would be based on the number of LBOs previously created, which depends on the number of pluripotent stem cells initially used, the success of previous culture steps, and the scale of the desired use of the BLBOs.  Selection of about 1 to about 4 LBOs and suspension 30 µL Matrigel (3D matrix) as required by the claim does not rise to the level of non-obviousness.  It is noted there is no indication or evidence of criticality or unexpected results corresponding to the claimed numbers. 
	Regarding claim 2: The LBOs were ultimately produced from each of iPSCs and ESCs.
	Regarding claims 4 and 5: The embodiment wherein the pluripotent stem cells have been engineered to have a mutation in the HPS1 gene reads on wherein the ESCs or iPSCs have been mutated to have a lung disease related mutation, specifically in HPS1 gene. 
Regarding claim 6: The 3D matrix is Matrigel, which is solubilized basement membrane from the EHS mouse tumor. 
	Regarding claim 9: The method of Snoeck et al involves culturing pluripotent stem cells (hPSCs) in BMP4 and Y-27632 for one day to form EBs.  This reads on claimed step i) culturing the PSCs under conditions to form an EB.  The d1 hPSCs are then cultured in presence of Y-27632, Activin A, BMP4 and bFGF for an additional 4 days to induce differentiation to definitive endoderm (DE).  The d4 DE are cultured for one day in presence of Noggin and SB431542, then one more day in presence of IWP and SB431542 to induce differentiation to anterior foregut endoderm (AFE).  The d6 AFE are cultured in presence of CFKB + RA).  The d8 AFE are cultured in suspension in CFKB + RA to form LBOs.  The steps carried out from d1 to d20 read on claimed steps ii) and iii) culturing the EBs under conditions to form at least one LBOs (AFSs). 
	Regarding claims 10 and 11: The culturing of step b) is performed from d25-d49 (24 days) or from d25-d170 (145 days), both of which are within the claimed range. 145 days reads on at least 100 days.
	Regarding claim 21: In the embodiment wherein the pluripotent stem cells have been engineered to have a mutation in the HPS1 gene, the BLBO is reported to have increased fibrosis, which is an example of enhanced extracellular matrix deposition compared to non-mutated BLBOs.
	Regarding claim 25: Snoeck et al exemplify PSCs having a mutation in the HPS1 gene, but Snoeck et al also teach that the mutation may be in the SFTPA2 or SFTPC genes, both of which are mutations related to surfactant secretion defects.
	Regarding claim 31: Snoeck et al exemplify PSCs having a mutation in the HPS1 gene. HPS1 gene mutations read on lung disease gene mutations.  

Claims 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck et al (NHLBI PCTC, Dec 2016).
	The teachings of Snoeck et al are set forth above. 
	Regarding claim 15: The embodiment of Snoeck et al wherein the d25 LBOs are transplanted under the kidney capsule of a mouse (mouse is pictured in slide 5) of cultured in vivo reads on a method for making a BLBO from mammalian (human) pluripotent stem cells, said method comprising:
	a) selecting d20-d25 LBOs  with folding structures from AFE cells, wherein the AFE cells have been produced from PSCs,
	b) xenotransplanting the LBOs under a kidney capsule of a mouse; and
c) culturing the LBO in vivo in the mouse for a period of 5 months (~150 days) to obtain xenotransplanted BLBOs. 5 months (~150 days) falls within the claimed range of 30-270 days.
	It is noted the LBOs were formed from human cells, and they were transplanted into a mouse, so xenotransplantation occurs.
The method of Snoeck et al differs from the instant claims in that Snoeck et al does not state the mouse is immune deficient.  Furthermore, Snoeck et al does not teach the number of LBOs implanted. 
However, one having ordinary skill in the art will recognize that the use of immune deficient mice as recipients is standard practice, so that there is no graft rejection.  Thus, it would appear that Snoeck et al use an immune deficient mouse, but even if not, it would have at least been prima facie obvious to have used an immune deficient mouse as the recipient animal in order to avoid graft rejection. 
Regarding the number of LBO cells: The number of LBOs, and thus the number of LBO cells, would have been routinely optimized based on the recipient subject’s condition and size.  There is no evidence of record to support there is any criticality associated with the threshold value of 1 x 106 LBO cells.  Determination and selection of the number of cells to be transplanted would have been prima facie obvious at the time the invention was made. 
	Regarding claim 17: The LBOs were ultimately produced from ESCs or iPSCs.
	
Claims 23, 24 and 30 stand rejected under 35 U.S.C. 103 as being unpatentable over Snoeck et al (NHLBI PCTC, Dec 2016), in view of Giddings et al (J Biomolecular Screenings, 2010).
The teachings of Snoeck et al are set forth above.  
Regarding claim 23: Snoeck teaches production of LBOs from pluripotent stem cells harboring gene mutations related to IPF (See slides 11-12).  The BLBOs produced by these LBOs will also harbor the same gene mutations related to IPF.  Snoeck et al teaches the LBO models can be used to test candidate drug agents against IPF (See slide 12).  However, Snoeck et al does not teach the precise testing steps recited by claim 23. It is submitted that the steps recited in claim 23 represent the common practice in the art to screen cells/tissue for drug candidates.  Giddings et al is cited in support. Giddings et al teach obtaining lung cells with a cystic fibrosis mutation (KKLEB cells), and further mutate the cells such that a GFP gene is linked to NKxB reporter, wherein NKxB expression is indicative of inflammation (KK-NFxB-GFP cells) (See Pg. 1205 “Creation of KK-NFxB-GFP cells”).  The mutated cells are contacted directly with an inflammatory-inducing agent (control), or pre-treated with a candidate anti-inflammatory agent, and then contacted directly with the inflammatory-inducing agent (test samples).  The level of fluorescence is measured to quantify the difference in response between control and test cells (See Giddings et al, Pg 1205-1206 “Screening assay for NFxB activity”).
It would have been prima facie obvious to have carried out a similar method with the IPF model LBOs and/or BLBOs of Snoeck et al, involving having a control sample (no test agent exposure) and a test sample (wherein the organoids are exposed to one or more potential IPF drug candidate compounds), and measuring a known parameter associated with IPF, such as surfactant secretion or fibrosis level, to determine if the test drug reduced the symptoms associated with IPF.  This conclusion of obviousness is based on applying a known technique (drug screening assay of Giddings et al) to the IPF disease model organoids of Snoeck et al.  Snoeck et al specifically teach their IPF models can be used for drug screening, so there was motivation in the reference to carry out such cell-assay screenings. 
Regarding claims 24 and 30: The embodiment wherein the IPF model contains a mutated HPS-1 gene demonstrate increased deposition of extracellular matrix. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
RE: Rejection of claims 1, 2, 6-11 and 31 over copending application 17/088090:
	Applicants requested the provisional rejection be held in abeyance.  This is not a proper response to the outstanding provisional rejection.  However, due to claim amendments, the previous rejection is withdrawn, and a new rejection is set forth:
Claims 1, 2, 6, 9-11, 31 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 15, 20 and 21 of copending Application No. 17/088090 (reference application), further in view of Shen et al (US 2015/0329829). 
Although the claims at issue are not identical, they are not patentably distinct from each other because steps (b), (c) and (d) of copending claim 1 render obvious the method of current claim 1. The co-pending applications’ definition of LBOs meets the definition of the instant application (See co-pending application ¶0136).  The co-pending applications of BLBOs meets the definition of the instant application (See co-pending application ¶0137).  
Co-pending claim 10 recites the culture medium (which may refer to the culture medium used in step (d) includes CHIR99021, KGF (FGF7), FGF10, BMP4 and RA.  This medium reads on a branching medium, and specifically the medium defined by instant claims 1 and 38.
The copending claims do not teach the exact steps to embed the LBOs in Matrigel.  It is submitted that the steps recited in current claim 14 represent the common practice in the art to embed an organoid in Matrigel.  Shen et al is cited in support.  It would have been prima facie obvious to carry out the above described method to embed the LBOs in Matrigel in the method of the copending claims because the modified method of Shen et al is shown to successfully embed organoids in Matrigel.  As the copending claims teach embedding the organoids in Matrigel, but do not disclose the precise steps, one would have looked to the prior art to determine the exact protocol to use.  
The copending claims do not teach the number of LBOs to be suspended in Matrigel or the amount of Matrigel.  However, it is submitted these details are a matter of experimental design.  It would have been prima facie obvious to the artisan of ordinary skill to select any number of LBOs and to determine the appropriate quantity of Matrigel necessary to support the desired number of LBOs in culture.  The number of LBOs selected would be based on the number of LBOs previously created, which depends on the number of pluripotent stem cells initially used, the success of previous culture steps, and the scale of the desired use of the BLBOs.  Selection of about 1 to about 4 LBOs and suspension 30 µL Matrigel (3D matrix) as required by the claim does not rise to the level of non-obviousness.  It is noted there is no indication or evidence of criticality or unexpected results corresponding to the claimed numbers. 
Co-pending claim 15 recites the 3D matrix is Matrigel, which anticipates instant claim 6.
The co-pending claims do not recite the duration of step (d) culture in the 3D matrix (the culturing of step (b) of the instant claims).  However, the duration of culture must be sufficient to form BLBOs.  The duration of culture is considered a result effective variable that would be routinely optimized based on variables such as the culture media used, the culture conditions, the timing between media changes, the technician’s schedule/availability, and the desired maturity of the BLBO.  Because the duration of culture can be modified by one having ordinary skill in the art, it is submitted that it would have been prima facie obvious to have modified the culturing step (d) of copending claim 1 to last 100 days.  This reads on both instant claims 10 and 11. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633